292 F.2d 839
Casper BROCKETT, Appellant,v.J. T. WILLINGHAM, Warden.
No. 13572.
United States Court of Appeals Third Circuit.
Argued June 8, 1961.Decided Aug. 1, 1961.

Appeal from the United States District Court for the Middle District of Pennsylvania.
Casper Crockett, pro se.
Daniel H. Jenkins, U. S. Atty., James S. Palermo, Asst. U.S. Atty., Scranton, Pa., for appellee.
Before BIGGS, Chief Judge, and HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
The petitioner-appellant, Brockett, appeals from an order of the court below denying his application for a writ of habeas corpus.  The issues presented are succinctly discussed and correctly decided in the opinion of Judge Follmer.  The order appealed from will be affirmed.